ANTOVONI V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-213-CR





DINO JAY ANTOVONI	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

In two issues, appellant Dino Jay Antovoni complains about matters related to the punishment phase of his case.  In his first issue, he contends the trial court erred in considering prior arrests not resulting in a conviction.  But appellant has failed to brief this issue; thus, it is waived.  
See Howard v. State
, 137 S.W.3d 282, 286 n.2 (Tex. App.—Fort Worth 2004, pet. ref’d).

In his second issue, appellant challenges the trial court’s refusal to allow him to impeach the credibility of a hearsay informant with evidence of his prison record and past criminal history.  Appellant did not preserve this complaint for our review.  
See
 
Tex. R. App. P.
 33.1(a)(1); 
Tex. R. Evid.
 103(a)(2);
 Howard v. State
, 962 S.W.2d 119, 122 (Tex. App.—Houston [1st Dist.] 1997, pet. ref’d).  Moreover, appellant later was able to ask the officer questions about appellant’s prison record and criminal history without objection.  Thus, we overrule appellant’s second issue and affirm the trial court’s judgment.



SAM J. DAY

JUSTICE



PANEL A:	CAYCE, C.J.; HOLMAN, J.; and SAM J. DAY, J. (Retired, Sitting by Assignment).



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 9, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.